DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	This communication is in response to Applicant’s Response to Restriction / Election filed on 4/16/2021 relating to U.S. Patent Application No. 16/701,960 filed on December 3, 2019. Claims 1 – 11, elected by Applicant for prosecution on the merits, are pending and have been examined.

Response to Applicant’s Remarks

	Pursuant to a Restriction Requirement Applicant has elected Group I (Claims 1-11) for prosecution on the merits, with traverse. Applicant’s remarks concerning the appropriateness of restriction have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.


Claims 1 - 3 are directed to a method. Claim 4 is directed to a method. Claims 5 – 11 are directed to a method. Therefore, on its face, each of Claims 1 – 11 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for determining at least one plan for a user from a plurality of plans, the method comprising: generating a digital personal representation of user data, wherein the user data includes parameters that apply to an object for the personal representation; checking to determine if a plan meets any exclusion criterion according to the parameters of the personal representation; processing each parameter defined along with additional checks to determine whether the parameter fits according to the plan; determining if the plan is excluded based upon the processing; and returning the plan as recommended or excluded based upon the determination. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites determining and recommending a plan or plans based on a user’s information which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Claim 4 recites a method for processing a plurality of plans for a user, the method comprising: creating a person object; processing user data for the person object; creating a person representation using the user data and generated missing data based on the user assembling plan data structures for the plurality of plans; determining whether the person representation meet any exclusionary criterion according to the plan data structures; 3§Appl. No. 16/701,960for non-exclusionary plans, determining whether the person representation meets a criterion for each non-exclusionary plan; and returning a sorted list of determined plans. The abstract idea recited in Claim 4 is the underlined portion of the claim shown above. The abstract idea recites processing a plurality of plans based on a user’s information which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Claim 5 recites a method for sorting a plurality of plans, the method comprising: processing a plurality of medications to keep only applicable medications with a worst common rank; checking that each plan of the plurality of plans has a rank that is equal or worse than the worst rank of the medications; processing all conditions to keep only applicable conditions with a worst common rank; checking that the each plan of the plurality of plans has a rank that is equal or worse than the worst rank of the conditions; and adding the plan to a list of recommended plans based on the checking steps. The abstract idea recited in Claim 5 is the underlined portion of the claim shown above. The abstract idea recites sorting a plurality of plans based on processing a user’s medications and conditions which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.


Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for determining at least one plan for a user from a plurality of plans, the method comprising: generating a digital personal representation of user data, wherein the user data includes parameters that apply to an object for the personal representation; checking to determine if a plan meets any exclusion criterion according to the parameters of the personal representation; processing each parameter defined along with additional checks to determine whether the parameter fits according to the plan; determining if the plan is excluded based upon the processing; and returning the plan as recommended or excluded based upon the determination.  Claim 4 recites a method for processing a plurality of plans for a user, the method comprising: creating a person object; processing user data for the person object; creating a person representation using the user data and generated missing data based on the user data; assembling plan data structures for the plurality of plans; determining whether the person representation meet any exclusionary criterion according to the plan data structures; 3§Appl. No. 16/701,960 for non-exclusionary plans, determining whether the person representation meets a criterion for each non-exclusionary plan; and returning a sorted list of determined plans. Claim 5 recites a  method for sorting a plurality of plans, the method comprising: processing a plurality of medications to keep only applicable medications with a worst common rank; checking that each plan of the plurality of plans has a rank that is equal or worse than the worst rank of the medications; processing all conditions to keep only applicable conditions with a worst common rank; checking that the each plan of the plurality of plans has a rank that is equal or worse than the worst rank of the conditions; and adding the plan to a list of recommended plans based on the checking steps. The additional elements recited in Claims 1, 4 and 5 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 


Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (accessing user data from a database), Claim 3 (running additional checks to allow for any self-modifying code to be parsed), Claim 6 (collecting medication information on the plurality of medications), Claim 7  (obtaining condition information regarding a customer), Claim 8 (activating an automatic condition migration process to extrapolate additional data), Claim 9 (extrapolating a date for at least one medication using the automatic condition migration process), Claim 10 (launching an autocond trigger) and  Claim 11 (compiling the medication information, the condition information, and the additional data into a compiled data structure used to perform the processing steps) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 11 are not patent eligible. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “extrapolating a date for the at least one medication using the automatic condition migration process.”  There is no reference in the claim with respect to the significance of the “date” being extrapolated for the at least one medication which renders the claim indefinite. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 –  4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin, US 2020/0090281 A1, (“Tamarkin”), in view of Hele et al., US 2002/0116231 A1, (“Hele”).

Claim 1:
Tamarkin teaches:
A method for determining at least one plan for a user from a plurality of plans, the method comprising: (See Tamarkin, Pars. 3, 23, Fig. 4, 27 (A method of recommending a life insurance policy from various insurance providers and their available insurance products.))

generating a digital personal representation of user data, wherein the user data includes parameters that apply to an object for the personal representation; (See Tamarkin, Par. 3 (Receiving information from a user about the user including birthdate, gender, health rating, income, savings, and life insurance, wherein the information from the user comprises user-specific data. The method also includes
accessing a public database to identify equivalency factors comprising information pertaining to individuals who share characteristics with the user based on the user-specific data, and compiling inferred data for the user based on the user-specific data and the public database.))

checking to determine if a plan meets any exclusion criterion according to the parameters of the personal representation; (See Tamarkin, Fig. 4, Par. 27 (Beginning at 72 the computer system accepts inputs from a user such as demographic information, employment information, location, age, etc. This is the "user-specific" data. At 74 the system accesses databases such as U.S. Census Bureau and others and infers additional data based on statistical analysis of the information in the databases. This is the "aggregated" data.), Par. 28 (At 78 the system analyzes existing insurance products from providers. This can be executed by reading and analyzing prices and availability from financial provider's websites, from brokerage firms, and from any other publicly available listing of financial services. At 80 each policy is evaluated to determine a degree of overlap/overlap with the "ideal" coverage.))

processing each parameter defined along with additional checks to determine whether the parameter fits according to the plan; (See Tamarkin, Fig. 4, Par. 27 (Beginning at 72 the computer system accepts inputs from a user such as demographic information, employment information, location, age, etc. This is the "user-specific" data. At 74 the system accesses databases such as U.S. Census Bureau and others and infers additional data based on statistical analysis of the information in the databases. This is the "aggregated" data.), Par. 28 (At 78 the system analyzes existing insurance products from providers. This can be executed by reading and analyzing prices and availability from financial provider's websites, from brokerage firms, and from any other publicly available listing of financial services. At 80 each policy is evaluated to determine a degree of overlap/overlap with the "ideal" coverage.))

determining if the plan is excluded based upon the processing; and (See Tamarkin, Par. 28 (At 78 the system analyzes existing insurance products from providers. This can be executed by reading and analyzing prices and availability from financial provider's websites, from brokerage firms, and from any other publicly available listing of financial services. At 80 each policy is evaluated to determine a degree of overlap/overlap with the "ideal" coverage.))

Tamarkin does not expressly disclose, however Hele teaches:
returning the plan as recommended or excluded based upon the determination. (See Hele, Pars. 86, 87 (Based on the user's profile and the answer to generic coverage questions, the recommendation engine 86 recommends 136 at least one insurance plan.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Tamarkin discussed above, a step for a recommendation engine recommending a plan, as taught by Hele.  Tamarkin teaches systems and methods for recommending a life insurance policy to a user. It would have been obvious for Tamarkin to add a step for a recommendation engine to recommend a plan so as to recommend a plan consistent with a user’s profile parameters. Since the claimed invention is merely a combination of old elements, Tamarkin’s recommending a life insurance policy and Hele’s recommending a plan consistent with a user’s profile parameters, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Tamarkin and Hele teach each and every element of Claim 1 above.
Tamarkin does not expressly disclose, however Hele teaches:
accessing the user data from a database.  (See Hele, Par. 86 (If part of a user profile was previously obtained, e.g., from a previous interaction or from a partner's database of profiles, the questionnaire form can be populated with
answers from the user profile, leaving the user at client system 22 only with questions for unknown parameters.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Tamarkin discussed above, a step for accessing  a user’s profile from a database of profiles, as taught by Hele.  Tamarkin teaches systems and methods for recommending a life insurance policy to a user. It would have been obvious for Tamarkin to add a step for accessing  a user’s profile from a database of profiles so as to maintain a database of users. Since the claimed invention is merely a combination of old elements, Tamarkin’s recommending a life insurance policy and Hele’s accessing a user’s profile from a database of profiles, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Tamarkin and Hele teach each and every element of Claim 1 above.
Tamarkin further teaches:
running additional checks to allow for any self-modifying code to be parsed.  (See Tamarkin, Par. 27 (At 74 the system accesses databases such as U.S. Census Bureau and others and infers additional data based on statistical analysis of the information in the databases.))

Claim 4:
Tamarkin teaches:
A method for processing a plurality of plans for a user, the method comprising: (See Tamarkin, Pars. 3, 23, Fig. 4, 27 (A method of recommending a life insurance policy from various insurance providers and their available insurance products.))

creating a person object; (See Tamarkin, Par. 3 (Receiving information from a user about the user including birthdate, gender, health rating, income, savings, and life insurance, wherein the information from the user comprises user-specific data. The method also includes accessing a public database to identify equivalency factors comprising information pertaining to individuals who share characteristics with the user based on the user-specific data, and compiling inferred data for the user based on the user-specific data and the public database.))

processing user data for the person object; (See Tamarkin, Fig. 4, Par. 27 (The method 70 can be executed by a computer system operating various algorithms that receive inputs from a user via a website on a desktop computer or a mobile
device and presents information also via the web interface.))

creating a person representation using the user data and generated missing data based on the user data; (See Tamarkin, Fig. 4, Par. 27 (Beginning at 72 the computer system accepts inputs from a user such as demographic information, employment information, location, age, etc. This is the "user-specific" data. At 74 the system accesses databases such as U.S. Census Bureau and others and infers additional data based on statistical analysis of the information in the databases. This is the "aggregated" data.))

assembling plan data structures for the plurality of plans; (See Tamarkin, Par. 28 (At 78 the system analyzes existing insurance products from providers. This can be executed by reading and analyzing prices and availability from financial provider's websites, from brokerage firms, and from any other publicly available listing of financial services. At 80 each policy is evaluated to determine a degree of overlap/overlap with the "ideal" coverage.))

determining whether the person representation meet any exclusionary criterion according to the plan data structures; (See Tamarkin, Par. 28 (At 78 the system analyzes existing insurance products from providers. This can be executed by reading and analyzing prices and availability from financial provider's websites, from brokerage firms, and from any other publicly available listing of financial services. At 80 each policy is evaluated to determine a degree of overlap/overlap with the "ideal" coverage.))
3§Appl. No. 16/701,960 Amdt. dated October 23, 2020 
for non-exclusionary plans, determining whether the person representation meets a criterion for each non-exclusionary plan; and  (See Tamarkin, Par. 28 (At 78 the system analyzes existing insurance products from providers. This can be executed by reading and analyzing prices and availability from financial provider's websites, from brokerage firms, and from any other publicly available listing of financial services. At 80 each policy is evaluated to determine a degree of overlap/overlap with the "ideal" coverage.))

Tamarkin does not expressly disclose, however Hele teaches:
returning a sorted list of determined plans.  (See Hele, Pars. 86, 87 (Based on the user's profile and the answer to generic coverage questions, the recommendation engine 86 recommends 136 at least one insurance plan.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Tamarkin discussed above, a step for a recommendation engine recommending a plan, as taught by Hele.  Tamarkin teaches systems and methods for recommending a life insurance policy to a user. It would have been obvious for Tamarkin to add a step for a recommendation engine to recommend a plan so as to recommend a plan consistent with a user’s profile parameters. Since the claimed invention is merely a combination of old elements, Tamarkin’s recommending a life insurance policy and Hele’s recommending a plan consistent with a user’s profile parameters, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 5 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Augspurger et al., US 2005/0261939 A1, (“Augspurger”), in view of Schumacher et al., US 2006/0293928 A1, (“Schumacher”).

Claim 5:
Augspurger teaches:
A method for sorting a plurality of plans, the method comprising: (See Augspurger, Abstract, (A Pharmacy Benefits Calculator reads in an insured's prior pharmacy claims history and then calculates said insured's anticipated out-of-pocket costs for one or more pharmacy benefits plans that said insured is eligible to enroll in.), Fig. 1A (Employer group mapped to benefit plans offered to the group.), Figs. 19 – 22 (Comparing plans).))

processing a plurality of medications to keep only applicable medications with a worst common rank; (See Augspurger, Abstract ((A Pharmacy Benefits Calculator reads in an insured's prior pharmacy claims history and then calculates said insured's anticipated out-of-pocket costs for one or more pharmacy benefits plans that said insured is eligible to enroll in. Provision is also made for an insured
to compare their out-of-pocket costs for different alternative drugs, said alternative drugs providing comparable therapeutic benefits.), Figs. 7 - 18, 23 (Compiling subscriber’s medications and alternatives).))  

adding the plan to a list of recommended plans based on the checking steps.  (See Augspurger, Fig. 19, Par. 249 (The two Rxlmpact plans illustrated in FIG. 19 each have four Groups. The allowance levels for the four Groups are shown in parenthesis (e.g. $30/$20/$10/$5).), Par. 259 (The Pricing Snap Shot table restates the information about the Rx Impact plans found in the Prescription Drug Plan Pricing Snap Shot table 1924 (FIG. 19).)

Augspurger does not expressly disclose, however Schumacher teaches:
checking that each plan of the plurality of plans has a rank that is equal or worse than the worst rank of the medications; (See Schumacher, Fig. 26, Par.57 (Medical vectoring questions are used to determine if the user should be directed to plans from carriers where they are more likely to get coverage. Carriers or health insurance providers mat be classified as either Tier A or Tier B providers. Tier A carriers may be those carriers considered to perform relatively well in terms of providing coverage for users or applicants who fail one of the medical questions. Tier B carriers may be those carriers considered to perform relatively poorly in terms of providing coverage for users or applicants who fail one of the medical questions.))

processing all conditions to keep only applicable conditions with a worst common rank; (See Schumacher, Fig. 26, Par.57 (Medical vectoring questions are used to determine if the user should be directed to plans from carriers where they are more likely to get coverage. Carriers or health insurance providers mat be classified as either Tier A or Tier B providers. Tier A carriers may be those carriers considered to perform relatively well in terms of providing coverage for users or applicants who fail one of the medical questions. Tier B carriers may be those carriers considered to perform relatively poorly in terms of providing coverage for users or applicants who fail one of the medical questions.))

checking that the each plan of the plurality of plans has a rank that is equal or worse than the worst rank of the conditions; and (See Schumacher, Fig. 26, Par. 58 (The medical vectoring questions (see FIG. 25-27) may have a Pass/Fail condition. As soon as the user "fails" one of the three questions (see blocks 402-406), the rest of the Medical questions are not presented to the user. In an embodiment, recommendation tool 20 records the user's answers to questions and/or recommendation tool responses based on the answers, For example, the recommendation tool 20 may record "Pass" or "Fail" for future reference and use. In an embodiment, a work queue rule may be created that gives a lower priority to users (or applications) that have "failed" the medical questions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augspurger discussed above, a step for a checking that a plan has a rank equal or worse than the worse medications, as taught by Schumacher. Augsprger teaches a method for recommending a pharmacy benefits plan to a user. It would have been obvious for Augspurger to add a step for a recommendation engine to recommend a plan so as to recommend a plan consistent with a user’s profile parameters. Since the claimed invention is merely a combination of old elements, Augspurger’s method for recommending a pharmacy benefits plan to a user and Scumacher’s recommending a plan consistent with a user’s profile parameters, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Augspurger and Schumacher teach each and every element of Claim 5 above:
Augspurger further teaches: 
collecting medication information on the plurality of medications. (See Augspurger, Abstract ((A Pharmacy Benefits Calculator reads in an insured's prior pharmacy claims history and then calculates said insured's anticipated out-of-pocket costs for one or more pharmacy benefits plans that said insured is eligible to enroll in. Provision is also made for an insured to compare their out-of-pocket costs for different alternative drugs, said alternative drugs providing comparable therapeutic benefits.), Figs. 7 - 18, 23 (Compiling subscriber’s medications and alternatives).))  

Claim 7:
Augspurger and Schumacher teach each and every element of Claim 6 above:
Augspurger does not expressly disclose, however, Schumacher teaches: 
obtaining condition information regarding a customer. (See Schumacher, Fig. 17, Par. 56 (As shown at block 402, the method 400 first obtains height and weight information from the user and, if the user passes the height and weight preconditions, the method 400 may then present medication questions to the user as shown at block 404. If the user passes the medication questions, then questions relating to medical conditions (see block 406) are presented to the user. If the user passes all the questions in blocks 402-406, the method 400 may then proceed to present the user with plan benefit questions (see block 340 in FIG. 15) based on both Tier A and Tier B plans.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augspurger discussed above, a step for obtaining condition information relating to a customer, as taught by Schumacher. Augsprger teaches a method for recommending a pharmacy benefits plan to a user. It would have been obvious for Augspurger to add a step for obtaining condition information relating to a customer so as to be able to recommend appropriate medications. Since the claimed invention is merely a combination of old elements, Augspurger’s method for recommending a pharmacy benefits plan to a user and Schumacher’s obtaining condition information relating to a customer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Augspurger and Schumacher teach each and every element of Claim 7 above:
Augspurger does not expressly disclose, however, Schumacher teaches: 
activating an automatic condition migration process to extrapolate additional data including at least one automatic condition migration or at least one automatic medication migration.  (See Schumacher, Par. 84 (Alternatively, a Health Plan Wizard may merely be a means for accepting identification and security information from a user and processing said information in order to
determine if said user can be granted access to his/her personal medical history information.), Par. 91 (Step Four: the Member and Benefit Information is Sent from the Wizard Enrollment Center to the Pharmacy Benefits Calculator via an XML Document.), Par. 93 (The member information and benefit information are passed on to the Pharmacy Benefits Calculator so that the Pharmacy Benefits Calculator can perform its required functions based on a user's benefits.), Par. 94 (Step Five: If a User is a Renewal, the User's Pharmacy Claims History is Retrieved for Display in the Pharmacy Benefits Calculator.), Par. 96 (Step Six: User's List of Drugs and Total OOP Costs are compiled from the User's claims history. The user may add or Remove Drugs from their list of Drugs.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augspurger discussed above, a step for automatic user condition data migration, as taught by Schumacher. Augsprger teaches a method for recommending a pharmacy benefits plan to a user. It would have been obvious for Augspurger to add a step for automatic user condition data migration so as to extrapolate additional user condition data. Since the claimed invention is merely a combination of old elements, Augspurger’s  method for recommending a pharmacy benefits plan to a user and Schumacher’s automatic user condition data migration, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Augspurger and Schumacher teach each and every element of Claim 8 above:
Augspurger further teaches:
extrapolating a date for the at least one medication using the automatic condition migration process.(See Augspurger, Par. 197 (The body of My Claims Detail page 1200 comprises a Claims Detail table 1202. Said Claims Detail Table comprises information regarding each individual pharmacy claim made by the user over the past plan year. The columns comprise the name of a drug (Drug Name), whether or not a prescription was filled at a retail pharmacy or mail order pharmacy (Retail/Mail), the date a given prescription was filled (Fill Date), an ID number for the script (Rx ID), the number of doses (Qty), the number of days supply (Days), the name of the pharmacy that filled the prescription (Pharmacy),
the actual retail price of the script (Your Pharmacy Charges), the out-of-pocket expenses for the user (You Paid), the amount that was covered by said user's health care plan (You Saved) and a link to an Alternatives Pricing Page (e.g. item 2300, FIG. 23) if lower cost alternatives are available for a given script.))

Claim 10:
Augspurger and Schumacher teach each and every element of Claim 8 above:
Augspurger does not expressly disclose, however, Schumacher teaches: 
launching an autocond trigger in response to the extrapolated at least one automatic condition migration or the at least one automatic medication migration. (See Schumacher, Par. 84 (Alternatively, a Health Plan Wizard may merely be a means for accepting identification and security information from a user and processing said information in order to determine if said user can be granted access to his/her personal medical history information.), Par. 91 (Step Four: the Member and Benefit Information is Sent from the Wizard Enrollment Center to the Pharmacy Benefits Calculator via an XML Document.), Par. 93 (The member information and benefit information are passed on to the Pharmacy Benefits Calculator so that the Pharmacy Benefits Calculator can perform its required functions based on a user's benefits.), Par. 94 (Step Five: If a User is a Renewal, the User's Pharmacy Claims History is Retrieved for Display in the Pharmacy Benefits Calculator.), Par. 96 (Step Six: User's List of Drugs and Total OOP Costs are compiled from the User's claims history. The user may add or Remove Drugs from their list of Drugs.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augspurger discussed above, a step for automatic user condition data migration, as taught by Schumacher. Augsprger teaches a method for recommending a pharmacy benefits plan to a user. It would have been obvious for Augspurger to add a step for automatic user condition data migration so as to extrapolate additional user condition data. Since the claimed invention is merely a combination of old elements, Augspurger’s  method for recommending a pharmacy benefits plan to a user and Schumacher’s automatic user condition data migration, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Augspurger and Schumacher teach each and every element of Claim 8 above:
Augspurger further teaches:
compiling the medication information  *  *  *  into a compiled data structure used to perform the processing steps. (See Augspurger, Abstract ((A Pharmacy Benefits Calculator reads in an insured's prior pharmacy claims history and then calculates said insured's anticipated out-of-pocket costs for one or more pharmacy benefits plans that said insured is eligible to enroll in. Provision is also made for an insured to compare their out-of-pocket costs for different alternative drugs, said alternative drugs providing comparable therapeutic benefits.), Figs. 7 - 18, 23 (Compiling subscriber’s medications and alternatives).))  


Augspurger does not teach, however, Schumacher teaches: 
compiling  * * * the condition information, and the additional data into a compiled data structure used to perform the processing steps.  (See Schumacher, Fig. 17, Par. 56 (As shown at block 402, the method 400 first obtains height and weight information from the user and, if the user passes the height and weight preconditions, the method 400 may then present medication questions to the user as shown at block 404. If the user passes the medication questions, then questions relating to medical conditions (see block 406) are presented to the user. If the user passes all the questions in blocks 402-406, the method 400 may then proceed to present the user with plan benefit questions (see block 340 in FIG. 15) based on both Tier A and Tier B plans.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augspurger discussed above, a step for obtaining condition information relating to a customer, as taught by Schumacher. Augsprger teaches a method for recommending a pharmacy benefits plan to a user. It would have been obvious for Augspurger to add a step for obtaining condition information relating to a customer so as to be able to recommend appropriate medications. Since the claimed invention is merely a combination of old elements, Augspurger’s method for recommending a pharmacy benefits plan to a user and Schumacher’s obtaining condition information relating to a customer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/23/2021